EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Attorney Jared DuJack on May 25, 2022 and June 10, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, lines 1-2, “oil inlet and oil outlet” has been changed to –oil inlet, a first oil outlet, a second oil outlet--.
In claim 1, line 9, “oil outlet” has been changed to --first oil outlet--.
In claim 1, line 15 “an” has been changed to --the--.
In claim 1, line 16, “siphon” has been changed to --first siphon--.
In claim 1, line 17, “siphon” has been changed to --first siphon--. 
In claim 1, line 18, “oil outlet” has been changed to --first oil outlet--.

In claim 1, line 18, “siphon” has been changed to --first siphon--.
In claim 1, line 19, “siphon” has been changed to --first siphon--. 
In claim 1, line 24, “a first” has been changed to –the first--.

In claim 1, lines 24-25, “a second” has been changed to --the second--.

In claim 5, line 1, “claim 4” has been changed to --claim 1--. 
In claim 5, line 2, “30” has been deleted.

In claim 11, line 1, “claim 4” has been changed to --claim 1--.


IN THE SPECIFICATION:
On page 5, lines 27-28, (see amended specification, “BRIEF DESCRIPTION” section par. 23), “FIG. 7 is a simplified sectional view of the main shaft arrangement of the embodiment of FIG. 2, showing a front main bearing and a rear main bearing;” has been deleted.

	The above changes to Claim 1 have been made to improve the clarity of the claim, and the above changes to Claims 5 and 11 have been made to correct the dependency of the claims and delete a numbering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/13/2022




/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745